DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 1/20/21.
Claims 1-3, 7-17, 21-25, and 36-37 are pending.	
Applicant’s attention is drawn to claim 1 in which the newly added limitation “associated with a physical resource block (PRB) allocation” (lines 12-13) has not been underlined as required by the rules.  Similar oversights have been made in the other independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 21-25, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in corresponding to communication resources of the active BWP” (emphasis added) is confusing.  In claim 37, the corresponding limitation is also confusing.
Dependent claims 16-17, 21-25 fall in view of claim 15.
For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 1, 7, 10-15, 21, 24-25, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the 3GPP document R1-1721416 entitled “On PDSCH and PUSCH resource allocation,” (“CATT”) in view of Kim et al., Pub. No. US 2021/0037505, (“Kim”), newly cited.
Independent Claims
Regarding independent claim 1, CATT teaches in section 2.2 the claimed limitations “A method for wireless communication at a user equipment (UE) (see line 4), comprising: 
receiving downlink control information (DCI) (lines 2-3, “the DCI payload size”) that allocates communication resources (lines 1-2, “RBG-based … resource allocation schemes”) to the UE and includes a bandwidth part (BWP) identifier field (line 5, “the BWP … can be dynamically indicated by scheduling DCI”) and a resource allocation field (line 11, “frequency resource allocation field”), the resource allocation field having a length that is based at least in part on a size of an active BWP being used by the UE (lines 11-12, “the bit width of the frequency allocation field is determined by the active BWP”); 
identifying a BWP switching event that causes the UE to change from the active BWP to a target BWP based at least in part on information included in the BWP identifier field (lines 4-5, “a single scheduling DCI can switch the UE’s active BWP from one to another … the BWP … can be dynamically indicated by scheduling DCI”); 
the mapping option indicating how the resources of the active BWP are mapped to the resources of the target BWP during the BWP switching event (see Proposal 2 on page 3, in lines 17-22, which discloses two mapping options depending on the relative sizes of the active and target BWPs and these two mapping options are based on a BWP switching event), wherein at least one mapping option includes identifying communication resources of the target BWP associated with a physical resource block (PRB) allocation by interpreting the resource allocation field as though it is for the active BWP based at least in part on identifying the BWP switching event (lines 1-2 and 11-16 disclose a method to identify communication resources (e.g., RBG-based resource allocation scheme in lines 1-2) of the target BWP; see also, lines 17-22 which describe “Proposal 2”; the limitation “by interpreting the resource allocation field as though it is for” reads on lines 13-15 of section 2.2, “if a PDCCH schedules DL data on a larger BWP, the RA field is assumed to be the LSBs of the actual RA field for the target BWP”; “the RA field” is interpreted to be the target BWP RA field and the “actual RA field” is interpreted to be the active BWP RA field; the larger BWP reads on the recited “target BWP” and the communication resources (e.g., PRBs) of the larger or target BWP are assuming or interpreting the LSBs (i.e., DCI information) of the actual (i.e., active BWP) RA field for the target BWP;  in other words, the communication resources of the target BWP are identified by looking at the LSBs of the resource allocation field of the active BWP (see lines 11-12, “the bit width of the frequency resource allocation field is determined by the active BWP”); see also, lines 14-15, “This imposes a scheduling restriction as only a portion of the BWP can be scheduled” – this “only a portion of the BWP” is interpreted to be the common PRBs for both the narrow band active BWP and the wide band larger or target BWP which is consistent with Fig. 8, element 805 of applicant’s drawings); 
mapping resources of the active BWP to resources of the target BWP based at least in part on the mapping option and at least in part on identifying the BWP switching event (see Proposal 2 in lines 17-22, which discloses two mapping options depending on the relative sizes of the active and target BWPs and these two mapping options are based on a BWP switching event); and 
communicating with a base station using the identified communication resources of the target BWP” (the “communicating” feature is inherent in the operation of the disclosed UE in CATT) as recited.  
CATT does not teach the limitations “determining a mapping option indicated by the resource allocation field” as recited in claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify CATT by incorporating the teachings of Kim to make the mapping between resources of the active BWP and the target BWP configurable, especially since CATT teaches that two mapping options are available in the proposal 2 on page 3 of CATT.  Such a modification would enable the UE to quickly determine the mapping option signaled by the base station in order to decrease the time to switch from the active BWP to the target BWP as part of the BWP switching event.
Regarding independent claim 36, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 36, the recited “processor” and “memory” are inherent in the disclosed UE of CATT.
	Regarding independent claim 15, Catt teaches in Section 2.2 the claimed limitations “A method for wireless communication at a base station, comprising: 
identifying a target bandwidth part (BWP) to be used to communicate with a user equipment (UE) different from an active BWP being used to communicate with the UE (lines 4-5, “a single scheduling DCI can switch the UE’s active BWP from one to another … the BWP … can be dynamically indicated by scheduling DCI” – the disclosed “one” to “another” BWP reads on the recited “active BWP” and “target BWP,” respectively); 
identifying communication resources of the target BWP associated with a physical resource block (PRB) allocation in corresponding to communication resources of the active BWP based at least in part on identifying a BWP switching event (lines 1-2 and 11-16 disclose a method to identify communication resources (e.g., RBG-based resource allocation scheme in lines 1-2) of the target BWP; see also, lines 17-22 which describe “Proposal 2”; the limitation “corresponding to the communication resources of the active BWP” reads on the communication resources represented by the LSBs of the actual (i.e., active BWP) RA field which are common to both the active and target BWPs, see lines 13-14; see also, lines 14-15, “only a portion of the BWP can be scheduled” in which the “only a portion of the BWP” is interpreted to be the common PRBs for both the narrow band active BWP and the wide band larger or target BWP which is consistent with Fig. 8, element 805 of applicant’s drawings); 
determining a mapping option that indicates how resources of the active BWP are mapped to resources of the target BWP during the BWP switching event (see Proposal 2 in lines 17-22, which discloses two mapping options depending on the relative sizes of the active and target BWPs and these two mapping options are based on a BWP switching event);
generating downlink control information (DCI) (lines 2-3, “the DCI payload size”) that allocates communication resources (lines 1-2, “RBG-based … resource allocation schemes”) to the UE and includes a BWP identifier field (line 5, “the BWP … can be dynamically indicated by scheduling DCI”) and a resource allocation field (line 11, “frequency resource allocation field” for the active BWP), the resource allocation field indicating communication resources of the active BWP to be used by thePage 4 of 13App. No. 16/239,412PATENT Response dated March 27, 2020Reply to Office Action dated January 30, 2020UE as communication resources of the target BWP (lines 1-2, “RBG-based … resource allocation schemes”; the limitation “communication resources of the active BWP to be used by the UE as communication resources of the target BWP” reads on the communication resources represented by the LSBs of the actual (i.e., active BWP) RA field which are used as communication resources for the target BWP since the LSBs represent common resources of the active and target BWPs, see lines 13-14, “the RA field is assumed to be the LSBs of the actual RA field for the target BWP”; see also, lines 14-15, “only a portion of the BWP can be scheduled” in which the “only a portion of the BWP” is interpreted to be the common PRBs for both the narrow band active BWP and  and the resource allocation field having a length that is based at least in part on a size of the active BWP being used by the UE (lines 11-12, “the bit width of the frequency allocation field is determined by the active BWP”); 
transmitting the DCI to the UE (line 4, “a single scheduling DCI can switch the UE’s active BWP from one to another); and 
communicating with the UE using a portion of communication resources of the target BWP included in the resource allocation field” (this claimed feature is inherent in the operation of the disclosed base station in CATT since the recited “portion” reads on the target BWP being used by the base station) as recited.  
CATT does not teach the limitation “the resource allocation field including an indication of the mapping option” as recited in claim 15.
Kim teaches that a base station transmits a DCI including RA type 2 with distribute mapping to the UE, see paragraph no. 0067.  The recited “mapping option” reads on the disclosed RA type 2 with distribute mapping and this mapping information is included in an inherent resource allocation field within the DCI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify CATT by incorporating the teachings of Kim to make the mapping between resources of the active BWP and the target BWP configurable, especially since CATT teaches that two mapping options are available in 
Regarding independent claim 37, this independent claim is a corresponding apparatus (i.e. base station) claim of the method claim 15 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 15 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 37, the recited “processor” and “memory” are inherent in the disclosed base station of CATT.
Dependent Claims
Regarding claims 7 and 21, CATT teaches the limitations of claims 1 and 15, respectively, and further teaches the limitations “determining whether a frequency-domain resource allocation field of the target BWP is larger or smaller than a frequency-domain resource allocation field of the active BWP, wherein identifying the communication resources of the target BWP associated with the PRB allocation is based at least in part on determining whether the frequency-domain resource allocation field of the target BWP is larger or smaller than the frequency-domain resource allocation field of the active BWP” (see Proposal 2 in lines 17-22, which discloses two mapping 
Regarding claim 10, CATT teaches the limitations of claim 1, and further teaches the limitations “determining that the BWP identifier field of the DCI identifies a BWP different than the active BWP being used by the UE to communicate, wherein identifying the BWPPage 3 of 13App. No. 16/239,412PATENT Response dated March 27, 2020 Reply to Office Action dated January 30, 2020switching event is based at least in part on determining that the BWP identifier field of the DCI identifies the BWP different than the active BWP” (lines 4-5, “a single scheduling DCI can switch the UE’s active BWP from one to another … the BWP … can be dynamically indicated by scheduling DCI”) as recited.
Regarding claims 11 and 24, CATT teaches the limitations of claims 1 and 15, respectively, and further teaches the limitations “wherein the length of the resource allocation field for the active BWP is smaller than a second length of a second resource allocation field for the target BWP” (see Proposal 2 in lines 17-22, which discloses two mapping options depending on the relative sizes of the active and target BWPs; in lines 21-22, a target BWP larger than the active BWP is determined) as recited in claim 11 and similarly recited in claim 24.
Regarding claim 12 CATT teaches the limitations of claim 1, and further teaches the limitations “wherein the length of the resource allocation field for the active BWP is 
Regarding claim 13, CATT teaches the limitations of claim 1, and further teaches the limitations “receiving a second DCI that allocates resources for the UE using the target BWP based at least in part on communicating with the base station using a portion of the communication resources of the target BWP, the second DCI including a second resource allocation field having a second length that is based at least in part on a size of the target BWP being used by the UE, the second length being greater than the length of the resource allocation field in the DCI; and communicating with the base station using all communication resources of the target BWP included in the resource allocation field of the second DCI” (see lines 14-16 and 21-22) as recited.
Regarding claims 14 and 25, CATT teaches the limitations of claims 1 and 15, respectively, and further teaches the limitations “wherein the DCI is a non-fallback DCI” (in Section 2.2, nothing suggests that the DCI is a fallback DCI and hence, it can be regarded as a non-fallback DCI) as recited in claims 14 and 25.
Claims 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Kim as applied to claims 1 and 15 above and further in view of Cheng et al., Pub. No. US 2019/0166555, (“Cheng”).
Regarding claims 2 and 16, CATT teaches the limitations of claims 1 and 15, respectively.
CATT teaches “identifying the communication resources …” (supra) but not based on “identifying a reference location of the PRB allocation in the active BWP” as recited in claim 2 and similarly recited in claim 16.
Cheng teaches “identifying a reference location of the PRB allocation in the active BWP” (see paragraph no. 0031, “The CORESET configuration includes … frequency domain resources (e.g., the distance between the Oth physical resource block (PRB) within a BWP and the reference location”) which is used to identify communication resources of the target BWP (“frequency domain resources” in that same paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify CATT and Kim by incorporating the teachings of Cheng to improve the resource allocation of the target BWP when switching from the active BWP to the target BWP.
Regarding claims 3 and 17, CATT and Cheng teach the limitations of claims 2 and 16, respectively.  CATT does not teach but Cheng further teaches the limitations “wherein the reference location is a lowest frequency resource of the active BWP” (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify CATT, Kim, and Cheng by incorporating the additional teachings of Cheng to improve the resource allocation of the target BWP when switching from the active BWP to the target BWP.
Claims 8-9 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Kim.
Regarding claims 8 and 22, CATT teaches the limitations of claims 7 and 21, respectively.  
CATT further teaches “identifying information based at least in part on a least significant bit of the DCI” (see lines 21-22 of Section 2.2, “the RA field forms the LSBs of the required RA bit width”) as recited in claim 8 and similarly recited in claim 22.  
However, in CATT, such an “identifying …” operation is not “based at least in part on determining the frequency-domain resource allocation field of the target BWP is smaller than the frequency-domain resource allocation field of the active BWP” (emphasis added) as recited in claim 8 and similarly recited in claim 22.  Rather, CATT teaches the inverse, i.e., that such an “identifying …” operation is based on if the target BWP requires more bits (i.e., larger) than the currently active BWP.  Moreover, CATT 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify CATT and Kim by using the least significant bit of the DCI if the resource allocation field of the target BWP is smaller than the resource allocation field of the active BWP since this modification (i.e., replacing MSBs with LSBs) is considered nothing more than using routine design considerations in implementing a BWP switching scheme in cellular networks and such use of routine design considerations is well within the skill of one of ordinary skill in the art.  Furthermore, no unexpected results are seen to occur with this modification.
Regarding claims 9 and 23, CATT teaches the limitations of claims 7 and 21, respectively.  
CATT further teaches “populating the frequency-domain resource allocation field of the active BWP with a zero padding” (see lines 19-20 of Section 2.2, “the MSBs of the RA field in excess of the required RA bit width are reserved” – the reserved bits are deemed to be “zero padding”) as recited in claim 9 and similarly recited in claim 23.  
However, in CATT, such a “populating …” operation is not “based at least in part on determining the frequency-domain resource allocation field of the target BWP is larger than the frequency-domain resource allocation field of the active BWP” (emphasis added) as recited in claim 9 and similarly recited in claim 23.  Rather, CATT smaller) than the currently active BWP.  Moreover, CATT teaches using the LSBs of the RA field when the target BWP is larger than the active BWP (see lines 21-22 of Section 2.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify CATT and Kim by populating the resource allocation field of the active BWP with zero padding if the resource allocation field of the target BWP is larger than the resource allocation field of the active BWP since this modification (i.e., replacing LSBs with reserved or zero padded bits) is considered nothing more than using routine design considerations in implementing a BWP switching scheme in cellular networks and such use of routine design considerations is well within the skill of one of ordinary skill in the art.  Furthermore, no unexpected results are seen to occur with this modification.
Response to Arguments
As an initial matter, the 35 USC 112(b) rejections made in the last office action are withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 15, 36, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/W.C.K/
Examiner, AU 2414                                                                                                                                                                                                                   /EDAN ORGAD/                        Supervisory Patent Examiner, Art Unit 2414